Citation Nr: 0112291	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-15 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
prostate, including as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
September 1952.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in January 2000.  That decision denied the veteran's 
claims of entitlement to service connection for 
adenocarcinoma of the prostate.  The denial of service 
connection was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran was exposed to ionizing radiation in service 
in April 1952. 

3.  The veteran was diagnosed as having adenocarcinoma of the 
prostate in 1992.  

4.  Based on the evidence of record, there is reasonable 
possibility that the veteran's prostate cancer is the result 
of exposure to ionizing radiation in service.   


CONCLUSION OF LAW

Adenocarcinoma of the prostate was not incurred in service, 
and may not be presumed to have been incurred in service.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. §§ 1110, 1112(c), 
1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 
3.309(d), 3.311 (2000).    



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, by letter 
dated in November 1998, the RO apprised the veteran and his 
then-current representative of the basic requirements for 
direct service connection and the types of evidence needed to 
substantiate the claim.  In a letter dated later in November 
1998, the RO requested additional information specific to the 
claim for service connection as due to radiation exposure.  
The RO further provided notice of the requirements for the 
veteran's claim in the January 2000 rating decision and April 
2000 statement of the case.  In August 1998 and November 
1998, the veteran submitted private medical records in 
support of his claim.  He had not identified any other 
private or VA medical records to support his claim that VA 
should assist in obtaining.  

In a December 1998 response to a request for the veteran's 
service medical records, the National Personnel Records 
Center (NPRC) indicated that no records were on file and that 
they were possibly lost in the fire at that facility.  Review 
of the claims folder reveals that the RO did not forward to 
NPRC a NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data, completed by the veteran.  The 
Board acknowledges that the VCAA requires VA in compensation 
claims to secure the veteran's service medical records.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)).  However, in this case, other documents confirm 
that the veteran was exposed to radiation in service.  
Moreover, there is no allegation that the veteran's prostate 
cancer was manifest during service or for many years 
thereafter.  Therefore, the Board finds that remanding the 
case so that the RO may make another attempt to secure 
service medical records would unnecessarily delay 
adjudication of the veteran's claim without useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law is not required when 
such adherence would result in unnecessarily imposing burdens 
on VA with no benefit flowing to the veteran).     

Finally, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The RO received the veteran's claim for service connection 
for prostate cancer in July 1998.  With his claim, he 
submitted copies of his Paratrooper's Jump Log, which 
recorded a jump in Nevada in April 1952 noted as an "Atom 
Bomb Jump."  

Also in support of his claim, the veteran later submitted 
private medical records showing that he had a radical 
prostatectomy for adenocarcinoma of the prostate in 1992.  He 
received treatment for a recurrence in 1996.  The most recent 
diagnosis reflected in records dated in April 1998 was 
adenocarcinoma of the prostate, status-post radical 
prostatectomy with recurrence.  

In a November 1998 statement, the veteran related that, after 
service, he worked for one year in Nevada where he cemented 
casings for underground atomic tests.  He stated that he was 
always evacuated before any tests.  There were no atmospheric 
tests.  

With his statement, the veteran submitted copies of his July 
1998 request for dosimetry records.  He indicated that he 
participated in atmospheric testing in April 1952.  His unit 
was in trenches when the bomb detonated.  After, they were 
loaded on to planes and jumped in to ground zero.  He 
believed the test was part of the Tumbler-Snapper series.  
The Radiation Exposure History provided by the Department of 
Energy in September 1998 indicated that, in 1952, the veteran 
was exposed to whole body gamma radiation of 11 mrem or 0.011 
rem.

In a June 1999 statement, the Defense Threat Reduction Agency 
confirmed that the veteran was a participant in Operation 
TUMBLER-SNAPPER.  In October 1999, the Defense Threat 
Reduction Agency again confirmed the veteran's participation 
in Operation TUMBLER-SNAPPER.  The Radiation Dose Assessment 
indicated that no film badge records or dosimetry were 
available for the veteran.  The External Dose Summary, based 
on reconstructed data, related that the radiation dose from 
neutron radiation was 0.000 rem and his total dose from gamma 
radiation was 0.011 rem.  The total and upper bound for 
radiation dose was 0.1 rem.  The Internal Dose Summary stated 
that the veteran's committed dose equivalent to all internal 
organs, including the prostate, was 0.000 (less than 0.001) 
rem.

In December 1999, the Director, Compensation and Pension 
Service, requested an opinion from the office of the VA 
Undersecretary of Health regarding whether it was at least as 
likely as not that the veteran's prostate cancer was the 
result of exposure to ionizing radiation in service.  The 
request noted the veteran's age at exposure and the date of 
initial treatment for the cancer.  

In a December 1999 response letter, Dr. S.M., the Chief 
Public Health and Environmental Hazards Officer, noted that 
the Defense Threat Reduction Agency estimated that the 
veteran was exposed to the following doses of ionizing 
radiation during military service:  external neutron - 0.000 
rem; external gamma, total and upper bound - 0.1 rem; 
internal committed dose equivalent to the prostate and all 
other organs - 0.0 rem (less than 0.001 rem).  She further 
noted that the Committee on Interagency Radiation Research 
and Policy Coordination Science Panel Report Number 6, 1988, 
did not provide screening doses for prostate cancer.  She 
added that the sensitivity of the prostate to radiation 
carcinogenesis appeared to be relatively low and not clearly 
established (Health Effects of Exposure to Low Levels of 
Ionizing Radiation (BEIR V), pages 316-318; Mettler and 
Upton, Medical Effects of Ionizing Radiation, 2nd edition, 
1995, page 168).  Therefore, it was Dr. S.M.'s opinion that 
it was unlikely that the veteran's prostate cancer could be 
attributed to his exposure to ionizing radiation in service.  

The Director, Compensation and Pension Service, provided an 
Advisory Opinion - Radiation Review Under 38 C.F.R. § 3.311, 
dated in January 2000.  He noted that he had received a 
medical opinion from the Under Secretary that advised that it 
was unlikely that the veteran's prostate cancer resulted from 
his exposure to ionizing radiation in service.  The records 
reflected that he was first exposed to ionizing radiation at 
age 22 and that the disease was first diagnosed approximately 
40 years after his last exposure.  As a result of the 
opinion, and following review of the evidence in its 
entirety, it was the Director's opinion that there was no 
reasonable possibility that the veteran's disability was the 
result of such exposure.

In his March 2000 notice of disagreement, the veteran 
contended that he incurred a higher level of radiation 
exposure than reported, asserting that he was placed at 
ground zero within 30 minutes after the blast.

Analysis

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d).  
See Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including malignant tumor).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(d); see 
Douglas v. Derwinski, 2 Vet. App. 103, 108-09 (1992). 

Service incurrence is presumed for a specified cancer that 
becomes manifest in a radiation-exposed veteran, 
notwithstanding a lack of evidence of such disease in 
service.  38 U.S.C.A. § 1112(c)(1) (West 1991 & Supp. 2000).  
See 38 U.S.C.A. 
§ 1112(c)(2) and 38 C.F.R. § 3.309(d) (listing the cancers, 
which do not include prostate cancer).  A "radiation-exposed 
veteran" is a veteran who participated in radiation-risk 
activity.  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. 
§ 3.309(d)(3)(i).  "Radiation-risk activity" includes 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device.  38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).  "Onsite participation" 
includes, during the official operational period of an 
atmospheric nuclear test, presence at the test site, or 
performance of official military duties in connection with 
ships, aircraft or other equipment used in direct support of 
the nuclear test, and, during the 6 month period following 
the official operational period of an atmospheric nuclear 
test, presence at the test site or other test staging area to 
perform official military duties in connection with 
completion of projects related to the nuclear test including 
decontamination of equipment used during the nuclear test.  
38 C.F.R. § 3.309(d)(3)(iv).  

If a radiogenic disease first becomes manifest after service 
and not within any applicable presumptive period, and it is 
contended that the disease is the result of exposure to 
ionizing radiation in service, specific development is 
undertaken to ascertain the radiation dose incurred and the 
likelihood that the disease is the result of radiation 
exposure.  38 C.F.R. § 3.311.  Prostate cancer is a specified 
radiogenic disease and must become manifest five years or 
more after exposure.  38 C.F.R. 
§ 3.311(b)(2).  

In this case, the veteran does not allege, and the evidence 
does not suggest, that his prostate cancer was shown in 
service or manifest to a compensable degree within one year 
after his separation from service.  Therefore, service 
connection is not in order on a direct basis or on a 
presumptive basis as a chronic disease.  38 U.S.C.A. §§ 1110, 
1112(a)(1); 38 C.F.R. §§ 3.303, 3.307(a)(3).  As mentioned 
above, prostate cancer is not listed as a disease specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. § 3.309(d).  

Although prostate cancer is a radiogenic disease, the 
evidence of record shows that there is no reasonable 
possibility that the cancer is the result of exposure to 
ionizing radiation in service.  The Radiation Exposure 
History secured by the veteran and the Radiation Dose 
Assessment secured by VA both report a total external 
radiation exposure of 0.011 rem in service.  The committed 
dose equivalent to all internal organs, including the 
prostate, was 0.000 rem.  Based on that exposure, as well as 
the type of cancer incurred, Dr. S.M. opined that it was 
unlikely that the veteran's cancer was related to service.  
Considering Dr. S.M.'s opinion and all the other evidence of 
record, the Director of VA's Compensation and Pension Service 
found no reasonable possibility that the veteran's prostate 
cancer was related to his radiation exposure in service.  The 
veteran has not submitted a contrary medical opinion or 
objective evidence supporting his assertion of more severe 
exposure to radiation.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Absent such evidence, the Board finds no basis for 
allowing the veteran's claim or seeking an independent dose 
assessment or other outside consultation.  See 38 C.F.R. § 
3.311.

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for adenocarcinoma of 
the prostate.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. §§ 
1110, 1112(c), 1131; 38 C.F.R. §§ 3.102, 3.303, 3.309(d), 
3.311. 


ORDER

Service connection for adenocarcinoma of the prostate, 
including as a result of exposure to ionizing radiation, is 
denied. 



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

 

